  

Exhibit 10.3

 

BRAINSTORM CELL THERAPEUTICS INC.

 

Restricted Stock Agreement

Granted Under 2014 Stock Incentive Plan

 

Name of Recipient:   Number of shares of restricted common stock awarded:  
Grant Date:

 

     Brainstorm Cell Therapeutics Inc. (the “Company”) has selected you to
receive the restricted stock award described above, which is subject to the
provisions of the Company’s 2014 Stock Incentive Plan (the “Plan”) and the terms
and conditions contained in this Restricted Stock Agreement. Please confirm your
acceptance of this restricted stock award and of the terms and conditions of
this Agreement by signing a copy of this Agreement where indicated below.

 

  Brainstorm Cell Therapeutics Inc.       By:       [insert name and title]    
Accepted and Agreed:       [insert name of recipient]  

 

 

 

  

BRAINSTORM CELL THERAPEUTICS INC.

 

Restricted Stock Agreement

Granted Under 2014 Stock Incentive Plan

 

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

 

1.           Issuance of Restricted Shares.

 

(a)          The Restricted Shares are issued to the Recipient, effective as of
the Grant Date (as set forth on the cover page of this Agreement), in
consideration of [services] rendered and to be rendered by the Recipient to the
Company.

 

(b)          [The Restricted Shares will initially be issued the Company in book
entry form only, in the name of the Recipient. Following the vesting of any
Restricted Shares pursuant to Section 2 below, the Company shall, if requested
by the Recipient, issue and deliver to the Recipient a certificate representing
the vested Restricted Shares.] The Recipient agrees that the Restricted Shares
shall be subject to the forfeiture provisions set forth in Section 3 of this
Agreement and the restrictions on transfer set forth in Section 4 of this
Agreement.

 

2.           Vesting.

 

Unless otherwise provided in this Agreement or the Plan, the Restricted Shares
shall vest in accordance with the following vesting
schedule:                                                             . Any
fractional number of Restricted Shares resulting from the application of the
foregoing percentages shall be rounded down to the nearest whole number of
Restricted Shares.

 

3.           Forfeiture of Unvested Restricted Shares Upon Employment
Termination.

 

In the event that the Recipient ceases to be an Eligible Participant (as defined
below) for any reason or no reason, with or without cause, all of the Restricted
Shares that are unvested as of the time of such cessation of status as an
Eligible Participant shall be forfeited immediately and automatically to the
Company, without the payment of any consideration to the Recipient, effective as
of such cessation of status as an Eligible Participant. The Recipient hereby
authorizes the Company to take any actions necessary or appropriate to cancel
any certificate(s) representing forfeited Restricted Shares and transfer
ownership of such forfeited Restricted Shares to the Company; and if the Company
or its transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Recipient
shall promptly execute and deliver the same to the Company. The Recipient shall
have no further rights with respect to any Restricted Shares, or any Accrued
Dividends (as defined in the Plan) with respect to such Restricted Shares, that
are so forfeited. If the Recipient is employed by a subsidiary of the Company,
any references in this Agreement to employment with the Company shall instead be
deemed to refer to employment with such subsidiary. For purposes hereof, an
“Eligible Participant” means an employee, director or officer of, or a
consultant or advisor to, the Company

 

 

 

  

4.           Restrictions on Transfer.

 

The Recipient shall not sell, assign, transfer, pledge, encumber, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Restricted Shares, or any interest therein, except as permitted by Section
8(a) of the Plan or as otherwise approved by the Board.

 

5.           Restrictive Legends.

 

The stock certificate or book entry account reflecting the issuance of the
Restricted Shares in the name of the Recipient shall bear a legend or other
notation upon substantially the terms:

 

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

 

6.           Provisions of the Plan.

 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.

 

7.           Tax Matters.

 

(a)          Acknowledgments; Section 83(b) Election. The Recipient acknowledges
that he or she is responsible for obtaining the advice of the Recipient’s own
tax advisors with respect to the acquisition of the Restricted Shares and the
Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares and any Accrued Dividends with respect to
such Restricted Shares. The Recipient acknowledges that he or she has been
informed of the availability of making an election under Section 83(b) of the
Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Shares and that the Recipient has decided not to file a Section 83(b)
election.

 

(b)          Withholding. The Recipient acknowledges and agrees that the Company
has the right to deduct from payments of any kind otherwise due to the Recipient
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the Restricted Shares. On each date on
which Restricted Shares vest, the Company shall deliver written notice to the
Recipient of the amount of withholding taxes due with respect to the vesting of
the Restricted Shares that vest on such date; provided, however, that the total
tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Recipient shall satisfy such tax withholding obligations by
(i) making a cash payment to the Company on the date of vesting of the
Restricted Shares, in the amount of the Company’s withholding obligation in
connection with the vesting of such Restricted Shares or (ii) transferring to
the Company, on each date on which Restricted Shares vest under this Agreement,
such number of Restricted Shares that vest on such date as have a fair market
value (calculated using the last reported sale price of the common stock of the
Company on NASDAQ on the trading date immediately prior to such vesting date)
equal to the amount of the Company’s tax withholding obligation in connection
with the vesting of such Restricted Shares. To effect such delivery of
Restricted Shares, the Recipient hereby authorizes the Company to take any
actions necessary or appropriate to cancel any certificate(s) representing such
Restricted Shares and transfer ownership of such Restricted Shares to the
Company; and if the Company or its transfer agent requires an executed stock
power or similar confirmatory instrument in connection with such cancellation
and transfer, the Recipient shall promptly execute and deliver the same to the
Company, or if represented by book entry form, such delivery of Restricted
Shares to the Company shall be deemed to happen automatically, without any
action required on the part of the Recipient, and the Company is hereby
authorized to take such actions as are necessary to effect such delivery.

 

 

 

  

8.           Miscellaneous.

 

(a)          [No Right to Continued Employment. The Recipient acknowledges and
agrees that, notwithstanding the fact that the vesting of the Restricted Shares
is contingent upon his or her continued employment by the Company, this
Agreement does not constitute an express or implied promise of continued
employment or confer upon the Recipient any rights with respect to continued
employment by the Company.]

 

(b)          Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.

 

(c)          Recipient’s Acknowledgments. The Recipient acknowledges that he or
she has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan.

 

 

 